PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/640,889
Filing Date: 17 Dec 2009
Appellant(s): Thangaraj, John, Appadurai



__________________
Steven Smyrski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”




Claims 1-11, 15-17, 31-38, 42-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In the independent claims 1, 15 and 33, it is unclear what is required by “an altered canister design” since the instant claims are drawn to a product, which can only have one design; for example, a canister has a first design and it is then altered to have the second design, the claimed “altered canister design” would then only has the second design and the first design is no longer be a part of the claimed product.     Therefore, the “altered canister design” is considered as a product-by-process limitation.    In this office action, it is assumed as long as a product could be used to produce a chlorine dioxide generation at a desired level, which is not specified, such product would meet the claims.  If the limitation “rate of chlorine dioxide generation changes to a desired level” implies that there is rate change during the process and therefore there is a design change during the process, there is no sufficient support in the specification for such embodiment.  Again, since the instant claims are drawn to a product, any implied “process” limitations would not have any effect on the product, i.e. even if there is a design change during the process, only one design could be claimed in the product claims.   
	In the instant claims 10 and 17, the “altered” limitation” is indefinite for same reasons as stated above.

	Claims 1-11, 15-17, 31-38, and 42-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thangaraj et al (2008/0067470) in view of Hamilton et al (2004/0022676).
	Thangaraj ‘470 discloses a solid composition comprising an alkali metal chlorite salt and a solid acid source (these components are considered as the claimed “active ingredients” and a surfactant (note claim 1) to generate a soapy, aqueous solution of chlorine dioxide (note claim 13), which is suitable to be used in in wide variety of applications, particularly those in which antimicrobial activity and cleansing activity are required or otherwise desired for disinfecting and cleaning hard surfaces (note paragraphs [0023]-[0042]).
	As disclosed in the Examples, the dried chemical compositions were prepared and then pressed into 8 millimeter tablets (note paragraph [0069]).  This fairly teaches that the alkali chlorite salt and acid are mixed together.
	Thangaraj '470 discloses that the chlorine dioxide generating solid composition can contain alkali chlorite salt, acid, surfactants, cellulose and polyacrylate (or forms thereof) (note paragraph [0068]).
	The polyacrylate as disclosed in Thangaraj ‘470 is considered as the claimed “at least one inert ingredient”.
For the instant claims 2, 15 and 37, Thangaraj ‘470 discloses that the amount of alkali chlorite salt is about 1 to about 80 wt%, acid is about 2 to about 90%; thus, the total weight of the alkali chlorite salt and the acid can be 3% (1+2) to 91% (1 + 90) of the chlorine-dioxide generating solid composition (note Table in paragraph [0068]).  This In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
	For the instant claims 3, 15, 32 and 38, the cellulose and the polyacrylate (inert material) can be up to 50 wt% (note Table in paragraph [0068]).  This range overlaps the claimed range.  The polyacrylate is considered as a desiccant.
	For the instant claims 4 and 34, Thangaraj ‘470 discloses that cellulose can be added to the chlorine-dioxide generating solid composition (note paragraph [0050] and Table in paragraph [0068]). The methyl cellulose, such as hydroxyl methyl, ethyl or propyl cellulose (note paragraph [0050]) can be used as a diluent for the sodium chlorites and solid acids to avoid premature release of chlorine dioxide (note paragraphs [0051]-[0052]).  The cellulose can be 0-50 wt% (note Table in paragraph [0068]), this range overlaps the claimed range.
	For the instant claim 5, the polyacrylate in Thangaraj '470 is considered as a desiccant (note paragraphs [0056]-[0057]).

	For the instant claim 7, the cellulose in Thangaraj ‘470 is considered as a diluent (note paragraphs [0051]-[0052]).
	For the instant claim 8, the chlorine dioxide generating composition can further contain one or more fillers, such as magnesium stearate (note paragraph [0050]) that is a hydrophobic compound.
	For the instant claims 10 and 17, the chlorine dioxide generating composition in Thangaraj ‘470 is selected to control the access of water to the chlorine dioxide releasing agent in the solid composition (note paragraph [0054]).
	The difference is Thangaraj ‘470 does not disclose a canister that encloses the chlorine dioxide generating composition.
Hamilton ‘676 discloses an apparatus for delivery of a gas comprising:
a sachet comprising a rigid frame defining an opening and a sachet layer disposed about the opening; and
a reactant disposed in the sachet,
wherein the reactant generates a gas in the presence of an initiating agent (note claim 15).
	The sachet further comprising:
a second opening defined by the rigid from; and
a second layer disposed about the second opening (note claim 16).
The first and second openings as disclosed in Hamilton ‘676 are considered the same the claimed first and second porous regions.

Thus, the sachets Hamilton ‘676 is considered as the claimed canister because they have rigid frames.
The reactants in Hamilton ‘676 can be pre-mixed, i.e. the reactants are not separated in manner (note paragraphs [0249], [0251], and [0255]).  When the reactants are mixed, there would be no partition to separate the reactants.  
Hamilton ‘676 discloses that the apparatus can further include additional sachets, and/or envelope layers within or about the sachet including the rigid frame (note paragraph [0256]).  This fairly suggests that the apparatus as disclosed in Hamilton ‘676 can be multiple sachets, which are considered as multiple compartments as required in the instant claims.
An apparatus including a sachet constructed in part with a rigid frame is shown in Figures 22A-22B and 23A-23B (note paragraphs [0053]-[0054] and [0250]-[0256]).  The apparatus can further include additional sachet layers and/or envelope layers adjacent the first and second sachet layers (note paragraph [0253]).

Thus, Hamilton ‘676 fairly discloses that a sachet with a rigid frame with the top and the bottom being porous when the sachet is made of woven material.
	It would have been obvious to one of ordinary skill at the time the invention was made to use a container with rigid frame as suggested by Hamilton ‘676 to enclose the solid chlorine dioxide generating composition of Thangaraj ‘470 because it could be fit into various devices and it could be made to sink or float depending on its intended use.
	For the limitation “wherein the desiccant and chlorine-dioxide-generating composition are separated by a porous vertical wall”, Hamilton ‘676 discloses that the reactant can further include a drying agent, or desiccant, to prevent premature initiation of the reactant.  For example, desiccant can be added to the reactant to scavenge water vapor introduced during construction of the apparatus and/or shipping and storage of the apparatus, but in amounts small enough such that it would not prevent initiation when desired.  Alternatively, or additionally, desiccant can be separately contained in a permeable layer and located adjacent to or within the apparatus to absorb or adsorb water vapor (note paragraph [0180] and Figure 20).  Thus, Hamilton ‘676 fairly discloses that the desiccant can be separated from the reactants by a porous layer (note “permeable layer”).  For the “vertical” limitation, it would have been obvious to have the permeable layer in any direction as long as it could separate the desiccant and the reactants.

	For the mesh size of the sachet layer disposed about the opening of the rigid frame in the combined teaching, since Thangaraj ‘470 discloses that the first component, which is embodied as a tablet, powder or granules etc., contains constituents for generating chlorine dioxide (note paragraph [0065]), specifically, in the Examples, 8 millimeter tablets are formed; it would have been obvious to one of ordinary skill in the art to select any mesh size for the sachet layer so that it could effectively hold the tablets, powder or granules of the solid chlorine dioxide generating composition.  Without a showing of criticality or unexpected result, the mesh size for the sachet layer is not seen as a patentable.  
	For the instant claims 10-11, 17 and 42, 44-45, 47-48, Hamilton ‘676 teaches that the use of a sachet can be used to limit the diffusion of the initiating agent into the sachet.  As a consequence, the reactants are and remain concentrated within the sachet and the pH remains localized increasing the efficiency of the reaction.  Various attributes of the sachet, such as pore size, bubble point, and hydrophobic and/or hydrophilic nature of the sachet membrane, can be manipulated to control the effect of the sachet on the reaction (note paragraph [0098]).  As shown in Figure 23B, Hamilton ‘676 discloses that there is plurality of internal compartments defined by partitions (note intermediate layer 1750 and paragraph [0254)].  

It would have been obvious to one skilled in the art to use plurality of internal compartments even when the reactants are mixed in Thangaraj ‘470 because the reaction for producing chlorine dioxide could be further controlled with each sachet.
	For the instant claims 42- 49, Hamilton ‘676 further discloses that to further increase stability of any of the apparatus during storage and shipment, any desiccant, such as silica gel or molecular sieves, can be used to scavenge initiating agent (i.e. water) prior to use of the apparatus (note paragraphs [0166] and [0073]).  Hamilton ‘676 further discloses that the final concentration of the gas (produced) can be produced by the choice of, e.g., of reactant amount, reactant ratio, sachet layer, and envelope layer (note paragraph [0196]).  It would have been obvious to one skilled in the art to provide the amount of reactants in multiple sachets, i.e. multiple sachets in a single rigid housing, in order to control the amount of chlorine dioxide produced.  
	For the combined teaching of Thangaraj ‘470 and Hamilton ‘676, it would have been obvious to one of ordinary skill in the art to further include a desiccant in the apparatus containing the chlorine dioxide-generating composition, as suggested by Hamilton '676, especially around the chlorine dioxide-generating composition, to increase the stability of the composition during storage and shipment, such that between the envelope layer and the sachet layer.
	For the “wherein” clause in the instant claims 1, 15 and 33, the “altered mesh size”, “altered internal structure” are considered as product-by-process limitation(s).  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

(2) Response to Argument

For the 112, 2nd paragraph rejection:
Appellants argue that paragraph [0059] discloses “the altered design”, particularly altering mesh size and construction of the container as claimed in, for example, independent claim 1.  Paragraph [0059] calls for altering construction or content of the canister “such that the rate of chlorine dioxide changes to a desired level” as claimed.
Firstly, Appellants’ claims are a drawn to a product, not a process; therefore, the product can only have one design.  Second, the “altered design” as disclosed in Appellants’ specification appears to describe altering the design of the articles for generating chlorine dioxide in order to produce the desired production rate of chlorine dioxide beforehand (i.e. the design is predetermined or selected based on the desired rate) but there would be no design change to adjust the production rate after the process has started.  The “altering” steps as disclosed in Appellants’ specification are steps taken for designing or selecting an appropriate a single “design” in order to produce chlorine dioxide at a pre-selected rate.  For examples, before starting the process for producing chlorine dioxide, design “A” can be selected to achieve a 

Appellants argue that the altered canister design, altered mesh size, and altered internal structure are fully supported by paragraphs [0059] to [0066].
Even if the above stated limitations are fully supported, they are still indefinite because it is unclear if the Appellants’ product claims require a design change, i.e. the product would have both a design before the altering step and a design after the altering step.





	Appellants that the claims recite the altered canister design including the altered mesh size or altered internal structure.  Such limitations cannot be ignored or overlooked.
These limitations are considered and addressed as stated in the above rejection.  However, since Appellants’ claims are to a product and such product can only have one design, whether it has been altered or not; therefore, the “wherein” clause is considered as “product-by-process” limitations.  Whatever the rate of producing chlorine dioxide and yield in the applied prior art are considered as the claimed “desired level” and “desired yield”, whatever the mesh size in the applied prior art is considered as the claimed “altered mesh size” unless Appellants can point out a physical difference between the product in the applied prior art and the claimed product.  When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Furthermore, based on the disclosure in paragraph [0061] of Appellants’ specification, “a change in mesh size from 50 to 20 … resulted in a 30-percent reduction in ClO2 yield”, and by assuming that the 50 mesh is before the altering step and the 20 mesh is the “altered mesh size”, then the claimed article simply requires a mesh size of 20 mesh.  When the prior art discloses a mesh size of 20 mesh, it would meet the claim, regardless of whether or not an altering step had been carried out unless Appellants can point out a difference between the 20 mesh that is obtained after the altering step (i.e. an “altered mesh size) and the 20 mesh that has not 

Appellants argue that Appellants’ claims including express limitations that neither Thangaraj nor Hamilton disclose or suggest.
Again, for the limitations “altered design”, “altered mesh size”, “altered internal structure”, etc., they are considered as “product-by-process” limitations for the reasons as stated above.  If Appellants’ disagree with the treating of these limitations as “product-by-process” limitations, Appellants have not provided any other reasonable interpretation for these limitations.

	Appellants argue that as discussed in Appellants’ specification, the specific construction of the canister can facilitate or hinder chlorine dioxide production.
	Hamilton ‘676 teaches that various attributes of the sachet (which is considered the same as the claimed canister), such as pore size (same as the claimed mesh size), can be manipulated to control the effect of the sachet on the reaction (note paragraph [0098]), thus, Hamilton ‘676 fairly recognizes the same effect of the sachet construction on the chlorine dioxide production, just as in Appellants’ specification.

	Appellants argue that Hamilton fails to enable altering in the manner now claimed, specifically altering mesh size from a baseline mesh size or altering internal structure of the canister from a baseline internal structure.

 
Appellants argue that paragraph [0251] of Hamilton discloses that sodium chlorite disposed in a first sachet and citric acid in a second sachet.
In paragraph [0251], Hamilton '676 clearly disclosed that "[T]he reactants can be mixed or separated in separate volumes", note also paragraph [0255], which clearly discloses that “the reactants need not be separated in any manner.”

Appellants argue that Figures 12A-12C, 13-15, 17A-20, 24 and 25 neither disclose nor suggest a desiccant/CDG compartmentalized design with a vertical porous wall separating the desiccant and the CDG composition. 
This argument is not persuasive for the same reasons as stated above.  Without a showing of criticality or unexpected results, including a desiccant in a different “compartment” as claimed is not seen as a patentable difference because the presence of a desiccant itself, not its location, would prevent premature reaction as claimed.

Appellants argue that Hamilton does not speak of providing an altered mesh size in the range quoted as provide.  The Examiner’s suggestion that certain other Hamilton 
For the mesh size of the sachet layer disposed about the opening of the rigid from in the combined teaching of Thangaraj ‘470 and Hamilton ‘676, since the composition used for generating the chlorine dioxide in Thangaraj ‘470 can be powder, granules, etc., it would have been obvious to one skilled in the art to select a proper mesh size for the sachet in order to effectively hold in the powder or granules of the composition.  Furthermore, since Hamilton ‘676 fairly teaches that various attributes of the sachet, such as pore size can be manipulated to control the effect of the sachet on the reaction, it would have been obvious to select a proper pore size depending on the desired reaction (note paragraph [0098]).  Hamilton ‘676 further discloses that the pore size and thickness of the sachet layer will affect the passage of water, reactants and gas through the sachet layer (note paragraph [0101]).  These teachings are sufficient to teach one skilled in the art that to pore size could be manipulated in order to obtain the desired amounts of water, reactants and gas that pass through the sachet layer.  In paragraphs [0102]-[0107], Hamilton ‘676 discloses various pore size and “the artisan can readily identify suitable equivalents of any of the foregoing by exercising routine experimentation” (note paragraph [0106]).

Appellants argue that Hamilton’s paragraph [0196] does speak of final concentration of gas in the liquid being controlled by “reactant amount, reaction ratio, sachet layer, and envelope layer” but none of these is what is claimed, namely an altered canister design altered such that rate of chlorine dioxide generation changes to 
The claimed “altered design” for the canister is considered as a “product-by-process” limitation and it is met for the reasons as stated in the above rejection.  

Appellants argue that none of the description of the various Figures cited in Hamilton’ paragraph [0196] disclose or suggest an altered canister design as claimed in Hamilton does not disclose “the mount of reactants in multiple sachets, i.e. multiple sachets in a single rigid housing.
As shown in Figures 3A-B, 4A-B, multiple sachets are in a single housing.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 9, 2021

                                                          
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.